Citation Nr: 0639126	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-10 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on May 25, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on May 25, 2004, by Prairie Cardiology Consultants, 
at Decatur Memorial Hospital.

2.  In May 2004, service connection was in effect for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling, right knee disorder, evaluated as 20 percent 
disabling, and left knee disorder, evaluated as 20 percent 
disabling.  The combined evaluation was 70 percent disabling.

3.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services on May 25, 2004, have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 
17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
payment or reimbursement of private medical expenses, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in April 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The private medical records 
related to the treatment for which the veteran is seeking 
reimbursement have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with Prairie Cardiology 
Consultants for his medical treatment.  

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).  However, while the evidence of record shows that 
service connection is in effect for PTSD and for bilateral 
knee disabilities, the treatment on the date in question was 
not for a service-connected disability.  Additionally, the 
evidence also does not reflect that a nonservice-connected 
disability was aggravating a service-connected disability, or 
that the veteran was rated as permanently and totally 
disabled or was participating in a rehabilitation program at 
the time of his care in May 2004.  Accordingly, there is no 
basis to establish entitlement to reimbursement under 
38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

During his February 2006 hearing, the veteran testified that 
on May 25, 2004, he experienced chest pain during his regular 
work shift, and that his coworker became alarmed at his 
appearance.  The veteran noted that he did not remember being 
transported, but that he was taken to Decatur Memorial 
Hospital.  He was referred from the emergency room to an 
outpatient wing where a Prairie Cardiology Consultants 
cardiologist noted that the veteran had experienced four or 
five similar episodes of chest pain over the last year.  The 
assessment was atypical chest pain, with history of nicotine 
dependence and alcohol abuse.  The plan was for the veteran 
to undergo additional tests, including an echocardiogram.  
All of these tests were within normal limits.   

The veteran's claim for reimbursement was denied in February 
2005 on the basis that VA facilities were feasibly available 
to provide the services rendered by the private physicians.  
These services, the outpatient cardiology workup and related 
laboratory tests, were considered by the Danville VAMC to be 
part of an "office visit," and therefore could have been 
conducted at the Decatur VA outpatient clinic.  After review 
of the evidence of record, the Board concurs.  The veteran 
testified that on a previous occasion, one week prior to the 
date of the incident in question, he had first gone to the 
Decatur VA outpatient clinic, which then referred him to the 
private Decatur Memorial Hospital because they did not have 
the facilities necessary to conduct the tests in question.  
However, the evidence does not support this contention; the 
February 2005 denial affirms that the Decatur VA outpatient 
facility was indeed equipped to conduct the necessary 
testing.

Additionally, during his February 2006 hearing, the veteran 
reported that the Danville VAMC was more than two hours' 
drive from his work.  However, although the veteran testified 
during his February 2006 hearing that Decatur Memorial 
Hospital was a half-mile down the road from his work, he also 
testified the closest VA facility, the Decatur VA outpatient 
clinic, was not much further (approximately 20 minutes' 
drive).  While it is reasonable to assume that the veteran 
would not want to travel a significant distance to the 
Danville VAMC in order to be evaluated for chest pain likened 
to a possible heart attack, it is not reasonable to assume 
that the Decatur VA outpatient clinic was too far a distance 
to travel.  This is particularly evident in light of the fact 
that the veteran reported having four or five similar, 
previous episodes of chest pain, none of which ultimately was 
a heart attack, and for at least one of which he was 
previously able to travel the distance to the Decatur VA 
outpatient facility instead of directly to Decatur Memorial 
Hospital.  Even if the veteran were, on the date in question, 
involuntarily transported to a private facility from his work 
location, he could have been transported to the Decatur VA 
outpatient facility for the workup and laboratory tests to be 
conducted.  

In light of the proximity of the VA Decatur outpatient clinic 
to his work and to the Decatur Memorial Hospital, as well as 
the previous similar episodes of chest pains that were 
ultimately not heart attacks, it is reasonable to assume that 
the veteran could have traveled several additional miles to a 
VA facility, for a cardiological workup and laboratory tests 
by VA medical professionals.  For these reasons, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for private health care expenses on 
May 25, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


